Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following action is taken in view of the response filed 5/24/22.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 9, lines 5, 8, 12 and claim 16, line 2 after “the base chassis” insert - - assembly - -
Authorization for this examiner’s amendment was given in an interview with Kenneth Prol on 8/3/22.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closet prior art of record is Farahani et al. as discussed in the final office action mailed 1/25/22.  This reference however taken alone or in obvious combination does not teach as in claim 1 an information handling system including in combination a base chassis, speaker grill platform antenna, printed circuit board assembly each having the specifics as provided along with a contact pin that directly couples an excitation signal to excite the speaker grill platform antenna as set forth.  The limitations of claims 2-8 depend upon those features of claim 1.  This reference however taken alone or in obvious combination does not teach as in claim 17 an information handling system including in combination a base chassis, speaker grill used to form a platform antenna and having a slot and cavity, printed circuit board assembly  and tuning module and coaxial cable; each having the specifics as provided along with a contact pin used to dynamically switch frequencies based on the target frequency to be mitted as set forth.  The limitations of claims 18-20 depend upon those features of claim 17.  This reference however taken alone or in obvious combination does not teach as in claim 9 a chassis assembly for an information handling system including in combination top cover, speaker grill for emitting a target radio frequency and which includes  a slot, cavity and printed circuit board assembly that is secured to the inside of the cavity behind the peninsula of the antenna and including an antenna front end circuit that excites the speaker grill platform antenna with a contact pin that couples an excitation signal with antenna circuit as set forth.  The limitations of claims 10-16 depend upon those features of claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ANDREW L SNIEZEK/                                                                                    Primary Examiner, Art Unit 2688                                                                                                                    

/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        8/3/22